Citation Nr: 0639504	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for deteriorating 
vision.

2.  Entitlement to an increased initial rating for 
temporomandibular joint disorder (TMJ), currently rated as 20 
percent disabling.

3.  Entitlement to a compensable initial rating for 
headaches.

4.  Entitlement to a compensable initial rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2003 and April 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for deteriorated vision, granted 
service connection and awarded a 20 percent disability rating 
for TMJ, and awarded noncompensable service connection for 
allergic rhinitis and for headaches.  In August 2006, the 
veteran testified before the Board at a hearing that was held 
at the RO.

The claim for an increased rating for headaches is remanded 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran does not have an eye disorder that is 
causally or etiologically related to service.  

2.  Since December 30, 1998, the veteran's TMJ disability has 
been productive of pain and limited motion of the inter-
incisal range between 21 to 30 millimeters.

3.  Since December 30, 1998, the veteran's allergic rhinitis 
has not been manifested by polyps or by greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303, 
3.304 (2006).

2.  The criteria for a rating higher than 20 percent for TMJ 
have not been met since December 30, 1998, the effective date 
of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, Diagnostic Code (DC) 9905 (2006).  

3.  The criteria for a compensable rating for allergic 
rhinitis have not been met since December 30, 1998, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, DC 6510-6514, 6522, 6523, 6524 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's eye 
disorders, however, are not conditions subject to presumptive 
service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran contends that she is entitled to service 
connection for the deterioration of her vision during 
service.

The veteran's service medical records reflect that on pre-
induction examination in May 1988 she was found to have 
bilateral amblyopia and refractive error of the eyes, and 
eyeglasses were ordered.  Post-service medical records 
demonstrate that she has been diagnosed with and treated for 
myopia and astigmatism.  Refractive error of the eyes, 
however, is not a disability for VA purposes.  Accordingly, 
such a disorder cannot be service-connected, absent evidence 
of aggravation by superimposed disease or injury.  See 38 
C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 
(1994).  See also Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257(2000).  
This includes refractive error due to such eye disorders as 
myopia, presbyopia and astigmatism.  The veteran's myopia and 
astigmatism in this case therefore cannot be service-
connected absent evidence of aggravation.  The veteran's 
service medical records, however, are negative for evidence 
of aggravation by a superimposed disease or injury.  The 
veteran's Reserve records show that in January 1997 her eyes 
were normal and corrected visual acuity was 20/20, 
bilaterally.  There is therefore no evidence that the 
veteran's refractive error was aggravated by her service.  
The veteran's myopia and astigmatism accordingly may not be 
service connected in this case.  

The Board also finds that service connection for bilateral 
amblyopia is not warranted.  The veteran's amblyopia is a 
developmental disorder that is not entitled to service 
connection without evidence of aggravation.  See 38 C.F.R. § 
3.303(c);  VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 
45711 (1990).  Here, the veteran's service medical records 
are negative for evidence of aggravation by a superimposed 
disease or injury.  Therefore, service connection for 
amblyopia is not warranted.

The Board has considered the veteran's assertions that her 
current eye disorders are related to her service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what she 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

In the present case, the weight of the medical evidence 
indicates that the veteran's eye disorders were not caused or 
aggravated by any incident of service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).



Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the 
ratings initially assigned for her allergic rhinitis and TMJ 
on the original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A.  TMJ

The veteran's TMJ disability is rated on the basis of 
limitation of motion of temporomandibular articulation.  38 
C.F.R. § 4.150, DC 9905.  Under this provision, limited 
motion of the inter-incisal range from 31 to 40 millimeters 
(mm) warrants a 10 percent evaluation, from 21 to 30 warrants 
a 20 percent evaluation, from 11 to 20 mm warrants a 30 
percent evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.159, 
Diagnostic Code 9905 (2006).

The diagnostic codes pertaining to complete loss of the 
mandible, loss of approximately one-half of the mandible, 
loss of the ramus, or loss of more than half the maxilla are 
not applicable in this case, as the record contains no 
clinical findings consistent with these conditions.  38 
C.F.R. § 4.124a, DC's 9901, 9902, 9906, 9914. 

Treatment records dated from October 1998 to August 2005 
demonstrate that the veteran received periodic treatment 
related to TMJ.  These records do not demonstrate that the 
veteran had limited motion of the inter-incisal range from 21 
to 30 mm.  

On VA examination in January 2003, the veteran complained of 
bilateral preauricular pain that was exacerbated by yawning, 
chewing, swallowing, and excessive talking.  She reported 
that there was significant stiffness and limited mobility of 
the jaw upon awakening that lessened throughout the day.  
Physical examination revealed a maximum inter-incisal opening 
of 0 to 30 mm.

As the maximum inter-incisal opening at no time has been 
limited to between 21 and 30 mm, the Board finds that the 
veteran is not entitled to a higher rating under DC 9905.

The Board has considered the functional impairment associated 
with the veteran's TMJ which is attributable to pain and 
weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 see also VAGCOPPREC 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56704 (1998).  In this case, 
however, the Board finds that a rating in excess of 20 
percent is not warranted on the basis of additional 
functional loss due to pain and weakness.  When the range of 
motion in the veteran's jaw is considered together with the 
lack of evidence of symptoms such as laxity, incoordination, 
atrophy, or other neurological impairment, the Board finds 
that the record does not show that the veteran's functional 
loss due to her service-connected disability impairs her to 
such a degree that she has the equivalent of the criteria 
required for a rating in excess of 20 percent.

In sum, the weight of the credible evidence demonstrates that 
the veteran's TMJ disability has not warranted a rating 
higher than 20 percent since the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).



B.  Allergic Rhinitis

The veteran's allergic rhinitis disability has been rated 0 
percent disabling under DC 6522 (allergic or vasomotor 
rhinitis).  38 C.F.R. § 4.97, DC 6522.  Diagnostic Code 6522 
provides for a 10 percent rating where the condition is 
without polyps, but there is greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is 
warranted where the evidence demonstrates polyps.  38 C.F.R. 
§ 4.97, DC 6522.  Where the schedule does not provide a 0 
percent evaluation for a diagnostic code, as here, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable rating have not been met.  38 C.F.R. § 4.31 
(2006).

Treatment records dated from October 1998 to August 2005 
demonstrate the veteran received periodic treatment for her 
allergic rhinitis.  These records show that the veteran's 
allergic rhinitis was under "suboptimal control" but do not 
demonstrate that the veteran had polyps or greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side.  

On VA examination in January 2003, the veteran reported that 
she had not had any sinusitis infections that had required 
antibiotic therapy in the previous five years.  She described 
her allergic rhinitis as seasonal in nature, and stated that 
when the condition flared up her functional capacity was not 
limited.  The examiner at that time did not indicate whether 
the veteran had polyps or whether she had greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side.  The veteran again 
underwent VA examination in November 2005.  At that time the 
veteran complained of chronic nasal congestion, discharge, 
and post-nasal drip, that was well-controlled with medication 
prescribed to her by VA.  Nasal examination revealed moderate 
turbinate hypertrophy, bilaterally, with approximately 25 to 
50 percent airway obstruction, bilaterally.  There was a mild 
septal spur noted inferiorly on both the right and the left.

The record clearly demonstrates that the veteran's allergic 
rhinitis is chronic in nature and that it does have an impact 
on her daily activities.  However, in this case there is no 
evidence of polyps or greater than 50 percent obstruction of 
the nasal passages on both sides, or complete obstruction on 
one side.  Without the presence of polpys or greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side, a compensable rating under 
DC 6522 is not warranted.  

The Board has considered the application of Diagnostic Codes 
6523 and 6524.  However, the veteran has not been shown to 
have bacterial rhinitis or granulomatous rhinitis.  She is 
accordingly not entitled to an increased rating under those 
diagnostic codes.  

Nor is the veteran entitled to a higher rating under the 
diagnostic codes pertaining to sinusitis.  Diagnostic Codes 
6510 through 6514 pertain to various types of sinusitis, each 
of which is rated pursuant to a general formula for sinusitis 
set forth in the rating schedule following Diagnostic Code 
6514.  This general rating formula for sinusitis applies in 
all circumstances in which VA is to evaluate the severity of 
sinusitis, no matter what the particular diagnosis.

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
10 percent disability rating is awarded for sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is awarded for sinusitis manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating is awarded for sinusitis following radical surgery 
with chronic osteomyelitis, or manifested by near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. §§ 6510-6514.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2006). 

On VA examination both in January 2003 and in November 2005, 
the veteran reported that she had not required the use of 
antibiotics for a sinusitis infection in several years, and 
did not report any incapacitating episodes relating to 
sinusitis.  Accordingly, the veteran is not entitled to a 
higher rating under the diagnostic codes pertaining to 
sinusitis.

In sum, the weight of the credible evidence demonstrates that 
the veteran's allergic rhinitis disability has not warranted 
a compensable rating since the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim for an increased rating, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, August 2002, 
December 2004, March 2006, and May 2002; rating decisions in 
May 2003 and April 2005; statements of the case in July 2004 
and July 2006; and supplemental statements of the case in 
September 2005 and February 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for deteriorating vision is denied.

An initial rating higher than 20 percent for TMJ is denied.

A compensable initial rating for allergic rhinitis is denied.


REMAND

In October 2006, the veteran submitted additional evidence 
regarding her treatment for headaches.  This evidence 
included a medical report showing that she had been treated 
on two occasions for headaches.  Neither the veteran nor her 
representative has waived consideration of that evidence by 
the agency of original jurisdiction.  To ensure that the 
appellant's procedural rights are protected, insofar as she 
is afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), 38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following actions:

Readjudicate the appellant's claim for 
an increased rating for headaches, 
including consideration of the newly 
received evidence.  If action remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


